Citation Nr: 0719919	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2.  Entitlement to an effective date prior to August 29, 2002 
for the grant of a 70 percent rating for PTSD. 

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.

4.  Entitlement to an effective date prior August 29, 2002, 
for a total rating for compensation based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO increased the 
disability rating assigned to the service-connected PTSD from 
30 to 70 percent, and awarded entitlement to TDIU; each was 
assigned an effective date of August 29, 2002.  The veteran 
disagreed with the effective date of August 29, 2002 assigned 
to the 70 percent evaluation and award of TDIU.  In October 
2003, the RO issued a statement of the case addressing the 
issues of entitlement to an earlier effective date for an 
increased evaluation assigned to service-connected PTSD and 
entitlement to an earlier effective date earlier than August 
29, 2002 for the grant of TDIU.  

This appeal also stems from an April 2003 rating action, 
wherein the RO denied an increased rating for PTSD, currently 
evaluated as 70 percent disabling and entitlement to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance of another person, or on account of being 
housebound.  The veteran timely appealed both the March and 
April 2003 rating actions to the Board. 

During the course of the appeal, the appellant requested a 
hearing before a Veterans Law Judge to be conducted at the 
RO, i.e., Travel Board hearing.  In September 2006, the RO 
received VA Form 21-4138, Statement in Support of Claim, 
prepared by the veteran's representative, reflecting that he 
had spoken with the appellant and his wife via telephone and 
that they would not attend the scheduled Travel Board 
hearing.  Instead, the veteran requested that his case be 
sent directly to the Board for appellate review.  A request 
for a hearing may be withdrawn by a representative with the 
appellant's consent.  38 C.F.R. § 20.704(e)(2006).  Based on 
the representative's statement, the Board presumes the 
veteran gave such consent, and his hearing request is now 
considered withdrawn.  38 C.F.R. § 20.704(d).  

The issues of entitlement to an effective date prior to 
August 29, 2002 for a 70 percent rating for PTSD and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  PTSD is manifested by symptoms approximating total 
occupational and social impairment. 

2.  The veteran's service connected disabilities are PTSD, 
evaluated as 100 percent disabling, and deviated nasal 
septum, evaluated as 10 percent disabling.  

3.  The veteran's service connected disabilities do not cause 
him to bedridden or a patient in a nursing home, and his 
service-connected disabilities do not render him unable to 
care for his daily needs or protect himself from the hazards 
incident to his environment without the aid of another 
person.

4.  The veteran has a single service-connected disability 
ratable at 100 percent disabling, but does not have an 
additional service-connected disability or disabilities 
independently ratable at 60 percent, nor do service connected 
disabilities substantially confine the veteran to his home or 
its immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.350(b), (c), (i), 3.352(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

VCAA notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
38 U.S.C.A. § 5103(a) (West 2002); Pellegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2006). 

In view of the Board's favorable decision in this appeal 
concerning the claim for an increased evaluation for PTSD 
further assistance is unnecessary to aid the appellant in 
substantiating the aforementioned increased evaluation claim.  

Concerning the claim for SMC based on the need for regular 
aid and attendance of another person, or on account of being 
housebound, in an October 2002 letter, the RO provided the 
veteran with notice of the evidence necessary to substantiate 
the aforementioned claim.  The letter advised the veteran 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain, and told him to submit relevant 
evidence in his possession.

Regarding VA's duty to assist the veteran with his claim for 
SMC based on the need for regular aid and attendance of 
another person, or on account of being housebound currently 
on appeal, all pertinent identified treatment records have 
been obtained.  He has also been afforded numerous VA Aid and 
Attendance examinations throughout the duration of the 
appeal. 

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the claim for SMC based on 
the need for regular aid and attendance of another person, or 
on account of being housebound on appeal.

II.  Increased Rating Claim-PTSD

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. Part 4, § 4.7 (2006).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging 31 to 
40 range indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Id.

A GAF score of 21-30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.  

Analysis

When seen at a VA outpatient clinic as early as December 
2001, the veteran demonstrated severe depression, chronic 
anxiety and social withdrawal as a result of prolonged PTSD.  
GAF of 40 was entered.  

A January 2003 VA outpatient report contains a VA examiner's 
opinion that the veteran was disabled and unemployable due to 
chronic and severe PTSD and physical symptoms (e.g., status 
post cerebrovascular accident resulting from a head injury in 
service and seizure disorder) (Parenthetically, the Board 
observes that service connection was previously denied for 
head injury with seizures).  A diagnosis of chronic and very 
severe PTSD was recorded.  A GAF score of 25 was entered.  

A February 2003 VA examination reflects that a VA examiner 
diagnosed the veteran as having two Axis I diagnoses-PTSD and 
dementia, senile.  The examiner noted, however, that the 
veteran's GAF score of 40 was solely related to his PTSD.

At the close of a June 2005 VA PTSD examination, the examiner 
concluded that the veteran clearly had severe PTSD due to his 
military service in Burma.  A GAF score of 30 was entered. 

The veteran has consistently been assigned GAF scores 
indicative of severe disability, an inability to work, and 
few, if any, social relationships.  While the veteran has 
non-service connected disabilities that cause significant 
imapairment, at least one examiner has attributed these 
scores solely to PTSD.  The record clearly shows that the 
service connected PTSD results in total occupational and 
nearly total social impairment.  His disability more closely 
approximates the criteria for the 100 percent evaluation.  
38 C.F.R. § 4.7.

Because the most recent evidence shows total occupational 
impairment, and significant social impairment approximating 
total social impairment, the criteria for a 100 percent 
rating for the service-connected PTSD have been met.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21.

III.  SMC based on the need for regular aid and attendance of 
another person, or on account of being housebound

1.  Aid and Attendance 

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.350(b) (2006).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need. "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a) (2006).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).  At least 
one factor listed in § 3.352(a) must, however, be present for 
a grant of SMC based on need for aid and attendance.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for 
PTSD, now evaluated as 100 percent disabling, and deviated 
nasal septum, evaluated as 10 percent disabling.  In 
addition, the veteran suffers from yellow jaundice, fungus 
infection of the feet, headaches, alcoholism with seizures, 
head trauma and secondary seizures, injuries to the right 
ankle and knee, sinusitis, chronic brain syndrome due to 
thrombosis of the branches of the right and left posterior 
cerebral artery with left weakness, left hemianopsia and mild 
aphasia, none of which is currently service-connected.

Indeed, VA and private medical evidence supports a finding 
that the veteran can not walk, leave the home, bath, perform 
toilet functions or dress without the aid of another person.  
These medical reports also show that the veteran needs 
special equipment such as, a cane, walker and wheelchair in 
order to ambulate (see, February 2001 VA Aid and Attendance 
examination report).  

Despite the foregoing, the medical evidence does not 
demonstrate that the veteran's inability to care for himself 
is the result of his service-connected PTSD or deviated nasal 
septum, instead it is the result of a stroke, a disability 
for which service connection has not been established.  In 
this regard, an August 2002 VA examination for Aid and 
Attendance or Housebound, concluded that the veteran was 
unable to care for himself secondary to a stroke on the left 
side of the body and disequilibrium.  The examiner noted that 
the appellant needed a walker in order to ambulate.  
Diagnoses of carcinoma of the prostate, cerebrovascular 
accident and vertigo, disequilibrium were entered.  

VA Aid and Attendance Examination reports, along with 
attached medical statements, dated in August 2003, reflect a 
specific finding that the veteran was unable to care for 
himself due to left-sided weakness secondary to stroke with 
limited use of left and left leg.  He was noted to have had 
poor balance and disequilibrium to perform self-care.  
Diagnoses of stroke with left-sided weakness, disequilibrium 
and PTSD/Depression were ended. 

A November 2003 statement, prepared by M. R., M. D., the 
veteran's primary-care physician, reflects that as a result 
of the appellant's stroke with left hemiparesis and visual 
field loss, he required a portable wheelchair and sliding 
bench to get in and out of the bathtub.   

A December 2003 VA outpatient report reflects that the 
veteran needed aid and attendance because of his cerebro-
vascular accident an that there was no "logical/truthful" 
way to link his "neuron-motoric" deficits to his PTSD.  

A June 2004 statement, prepared by a VA physician, reflects 
that the veteran's severe PTSD and subsequent cerebrovascualr 
accident had impeded his ability to independently perform his 
activities of daily living.  

VA Aid and Attendance examination reports, dated in September 
2004 and January 2006, corroborate previous medical findings 
that the veteran's significant level of disability is the 
result of his service-connected PTSD or deviated naval 
septum, instead it is the result of a stroke, a disability 
for which service connection has not been established (see, 
September 2004 and January 2006 VA Aid and Attendance 
examination reports). 

While there are multiple VA and private medical opinions on 
the veteran's ability to care for himself, there is no 
opinion that the service connected disabilities preclude self 
care, cause the veteran to be bedridden, or blind.  The 
evidence of record does not demonstrate that, due solely to 
the veteran's service-connected disabilities; he is unable to 
attend to the matters of daily living or to protect himself 
from the hazards of his environment.  Consequently, the 
weight of the evidence is against the grant of special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  38 U.S.C.A. § 5107(b).

2.  Housebound

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).

The veteran does not have a single service-connected 
disability rated 100 percent disabling but does not have 
additional disability ratable at 60 percent or more.  

Housebound benefits granted on the basis of being 
substantially confined to the home, means inability to leave 
to earn a living.  The law and regulation providing 
housebound benefits are intended to provide additional 
compensation for veterans who are unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).  

The weight of the medical opinion is to the effect that the 
veteran cannot leave his home without assistance, but these 
opinions are based on non-service connected disabilities.  In 
many cases, the service connected disabilities were not even 
noted when the opinions were made.  The 100 percent rating 
recognizes that PTSD would preclude the veteran from earning 
a living, but says nothing about his ability to travel to a 
job site unaccompanied.  No medical professional has found 
that the service connected disabilities confine the veteran 
to his home or its immediate surroundings or prevent him from 
leaving to earn a living.  Accordingly, the weight of the 
evidence is against a finding that the service connected 
disabilities 


ORDER

A disability rating of 100 percent for PTSD is granted. 

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound is denied.


REMAND

The Board's grant of a 100 percent rating for PTSD renders 
the TDIU claim and the appeal for an earlier effective date 
for the 70 percent rating, moot during the period of the 100 
percent schedular rating.  VAOPGCPREC 6-99; 64 Fed. Reg. 
52,375(1999).

The Board's adjudication of the effective date appeals could 
negatively impact the setting of an effective date for the 
100 percent rating.  Therefore, the Board must defer 
consideration of the effective dates for TDIU and 70 percent 
rating for PTSD, until an agency of original jurisdiction has 
had an opportunity to set an effective date for the grant of 
the 100 percent rating for PTSD.

This case is REMANDED to the RO, via the AMC, for the 
following:

1.  Issue a rating decision implementing 
the Board's grant of a 100 percent rating 
for PTSD.

2.  If the issues on appeal are not fully 
granted, issue a supplemental statement 
of the case on the issue of entitlement 
to an earlier effective date for TDIU and 
an earlier effective date for the 70 
percent rating for PTSD.  If otherwise in 
order, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


